DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “wherein: the electrical output signal causes the supplemental compressed air to be communicated to the air tank on the trailer via a control line associated with a control glad- hand.”  It is not clear how the wherein statement specifying a glad-hand further limits the recited “controller” which does not appear to include the glad-hand.  Claim 8 recites “the supplemental compressed air combined with the primary compressed air results in an increased volumetric flow of compressed air to the trailer air tank.”  It is also not clear how this further defines the recited controller or processor.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandemotter (US# 4763959) in view of Ramler et al (US# 2012/0285565).
	Vandemotter disclose a device including; a controller on a tractor portion of an articulated vehicle, the controller 26 comprising: an electrical input port (port receiving input from switch 80) adapted to receive an electrical input signal based on a command to unpark a trailer portion of the articulated vehicle; an electronic processor (microprocessor) adapted to: receive the electrical input signal from the electrical input port; identify, based on the electrical input signal, when the command to unpark the trailer is received at the electrical input port; and based on the command to unpark the trailer, transmit an electrical output signal (via 48) to an associated trailer control valve 42, via an electrical output port (port receiving control line 48), for causing supplemental compressed air to be communicated to an air tank on the trailer.  Vandemotter lacks the disclosure of causing supplemental compressed air to be communicated from the tractor to the trailer for filling an air tank on the trailer using a quick-fill mode.  Ramler et al disclose a similar brake device and further teach using supplemental compressed air to be communicated from the tractor to the trailer for filling an air tank on the trailer using a quick-fill mode [0038].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize the fill mode taught by Ramler et al in the system of Vandemotter to decrease the time required for the vehicle to pull away, thereby increasing operational efficiency.   The disclosed controller appears to actuate a single valve.  The recited functions of communicating air “via the associated trailer control valve and an associated check valve, the supplemental compressed air being combined with primary compressed air downstream of the associated check valve for filling the air tank on the trailer” are provided by the structural arrangement including check valve 90.  Check valve 90 operates based on pressure differential and not through any control or manipulation by the controller.  Claim 1 is directed towards a controller having an electronic processor adapted to provide the functions.  Since claim 1 does positively require the structure which provides the claimed function (neither the controller or the processor are understood to include the check valve or air lines), the limitation has been given little weight.   Also note MPEP 2111.04(I)  Vandemotter and Ramler each teach a controller capable of actuating a single valve during a filling operation.  
	Regarding claim 2, the electronic processor is further adapted to: identify the command to unpark the trailer has been received at the electrical input port indicating an operator of the articulated vehicle has taken action to unpark the trailer.  Note switch 80 is user operated and therefore indicates that the user/operator has taken action to unpark the trailer.
	Regarding claim 3, Ramler et al teaches the supplemental compressed air is be communicated to the air tank 603 on the trailer via a control line 602 which can be associated with a control glad-hand.  Note the claim is directed towards the sub-combination of a controller and does not appear to positively recite a control glad-hand.   
	Regarding claims 5 and 8, Ramler et al teach primary compressed air to be communicated to the air tank on the associated trailer via a supply line 601 of the tractor protection valve 608 (figure 10); and the supplemental compressed air and the primary compressed air combine to fill the trailer air tank relatively quicker during the quick-fill mode compared with only the primary compressed air filling the trailer air tank during a standard-fill mode.  Note initially the reservoir is filled with supplemental air from control line 602 (figure 9) and upon reaching P2, the reservoir is filled with supply air (figure 8).  [0039]  The reservoir therefore has a combination of primary and supplemental air to speed filling.

Claims 1-3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramler et al (US# 2012/0285565) in view of Vandemotter (US# 4763959).
	Ramler et al disclose a device including;  a system which, based on a command to unpark the trailer, causes supplemental compressed air to be communicated from the tractor to the trailer for filling an air tank on the trailer using a quick-fill mode.  [0038].  Ramler et al further causes supplemental compressed air (air from 602)  to be communicated to an air tank on the trailer via the associated trailer control valve and an associated check valve 609, the supplemental compressed air being combined with primary compressed air downstream of the 15associated check valve for filling the air tank on the trailer using a quick-fill mode.  Ramler et al further suggest electronic control [0025], but lack, the specific detail of a controller comprising: an electrical input port adapted to receive an electrical input signal based on a command to unpark a trailer portion of the articulated vehicle; an electronic processor adapted to: receive the electrical input signal from the electrical input port; identify, based on the electrical input signal, when the command to unpark the trailer is received at the electrical input port; and based on the command to unpark the trailer, transmit an electrical output signal to an electrical output port for causing compressed air to be communicated from the tractor.  Vandemotter discloses a similar braking system and further teaches a controller 26 comprising: an electrical input port (port receiving input from switch 80) adapted to receive an electrical input signal based on a command to unpark a trailer portion of the articulated vehicle; an electronic processor (microprocessor) adapted to: receive the electrical input signal from the electrical input port; identify, based on the electrical input signal, when the command to unpark the trailer is received at the electrical input port; and based on the command to unpark the trailer, transmit an electrical output signal to an electrical output port for causing compressed air to be communicated from the tractor.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize the electronic control/controller taught by Vandemotter in the system of Ramler et al as an obvious means of electronic control which simplifies installation and maintenance by not requiring pneumatic lines running to the dash controls.  The disclosed controller appears to actuate a single valve.  
While Ramler appears to disclose the recited functions of communicating air “via the associated trailer control valve and an associated check valve, the supplemental compressed air being combined with primary compressed air downstream of the associated check valve for filling the air tank on the trailer”, it is also noted that they are provided by the structural arrangement including check valve 90 in the instant invention.  Check valve 90 operates based on pressure differential and not through any control or manipulation by the controller.  Claim 1 is directed towards a controller having an electronic processor adapted to provide the functions.  Since claim 1 does positively require the structure which provides the claimed function (neither the controller or the processor are understood to include the check valve or air lines), the limitation has been given little weight.   Also note MPEP 2111.04(I)  Vandemotter and Ramler each teach a controller capable of actuating a single valve during a filling operation.  
	Regarding claim 2, the taught electronic processor is further adapted to: identify the command to unpark the trailer has been received at the electrical input port indicating an operator of the articulated vehicle has taken action to unpark the trailer.  Note switch 80 is user operated and therefore indicates that the user/operator has taken action to unpark the trailer.
	Regarding claim 3, Ramler et al disclose the supplemental compressed air is be communicated to the air tank 603 on the trailer via a control line 602 which can be associated with a control glad-hand.  Note the claim is directed towards the sub-combination of a controller and does not appear to positively recite a control glad-hand.   
	Regarding claim 5, Ramler et al disclose primary compressed air to be communicated to the air tank on the associated trailer via a supply line 601 of the tractor protection valve 608 (figure 10); and the supplemental compressed air and the primary compressed air combine to fill the trailer air tank relatively quicker during the quick-fill mode compared with only the primary compressed air filling the trailer air tank during a standard-fill mode.  Note initially the reservoir is filled with supplemental air from control line 602 (figure 9) and upon reaching P2, the reservoir is filled with supply air (figure 8).  [0039]  The reservoir therefore has a combination of primary and supplemental air to speed filling.
Regarding claim 8, the supplemental compressed air combined with the primary compressed air results in an increased volumetric flow of compressed air to the trailer air tank.  Note [0036] indicates that dual lines are feeding the circuit.

Claims 4, and 6-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandemotter (US# 4763959) in view of Ramler et al (US# 2012/0285565) as applied to claims 1 and above, and further in view of Eberling et al (US# 2006/0097569).
Regarding claim 4, Vandemotter and Ramler et al lack the disclosure of the electrical input port also adapted to receive a pressure sensor signal indicative of a pressure in the control line; the electronic processor is also adapted to receive the pressure sensor signal from the electrical input port; and the electronic processor is adapted to notify an operator of vehicle based on the pressure sensor signal.  Eberling et al disclose a similar brake system and further teach the indication of various parameters to a vehicle driver.  Figure 6 shows the routine indicating reservoir pressure, which would be “indicative” of pressure in the control line 602/620 of Ramler et al.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize the indication routines taught by Eberling et al in the system of Vandemotter and Ramler et al to better inform the driver of the state of the brake system, thereby improving vehicle safety.
Regarding claims 6-7, Eberling et al teach a routine for notifying the driver if the wheel speed sensor signal indicates the associated wheel has a rotational speed above a predetermined speed threshold.  Figure 7.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize the indication routines taught by Eberling et al in the system of Vandemotter and Ramler et al to better inform the driver of the state of the brake system, thereby improving vehicle safety.

Claims 4, and 6-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramler et al (US# 2012/0285565) in view of Vandemotter (US# 4763959)as applied to claims 1 and 3 above, and further in view of Eberling et al (US# 2006/0097569).
Regarding claim 4, Ramler et al and Vandemotter lack the disclosure of the electrical input port also adapted to receive a pressure sensor signal indicative of a pressure in the control line; the electronic processor is also adapted to receive the pressure sensor signal from the electrical input port; and the electronic processor is adapted to notify an operator of vehicle based on the pressure sensor signal.  Eberling et al disclose a similar brake system and further teach the indication of various parameters to a vehicle driver.  Figure 6 shows the routine indicating reservoir pressure, which would be “indicative” of pressure in the control line 602/620 of Ramler et al.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize the indication routines taught by Eberling et al in the system of Ramler et al and Vandemotter to better inform the driver of the state of the brake system, thereby improving vehicle safety.
Regarding claims 6-7, Eberling et al teach a routine for notifying the driver if the wheel speed sensor signal indicates the associated wheel has a rotational speed above a predetermined speed threshold.  Figure 7.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize the indication routines taught by Eberling et al in the system of Ramler et al and Vandemotter to better inform the driver of the state of the brake system, thereby improving vehicle safety.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK